Citation Nr: 9914600	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed. 

The present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim of service 
connection for a bilateral foot disorder.  The veteran filed 
an NOD that same month, and an SOC was issued by the RO in 
October 1995.  The appellant filed a substantive appeal in 
December 1995.  A supplemental statement of the case was 
issued in January 1996.  Thereafter, the appeal came before 
the Board, which, in a January 1998 decision, remanded the 
claim to the RO for additional development.  In December 
1998, the RO issued a supplemental statement of the case.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The National Personnel Records Center has reported that 
the appellant's service medical records are unavailable.  

3. The first documented post-service treatment for foot 
problems, which appear to have been complaints of heel 
spurs, occurred in August 1976; some 23 years following 
the appellant's separation from service.  

4. On current VA examination, the veteran was noted to be 
suffering from heel spurs, and the examiner's diagnosis 
was degenerative changes of the feet.  

5. No medical opinion of record relates the appellant's 
current foot problems to his period of active service.  

6. The appellant's contention that a current bilateral foot 
disorder had its onset in service is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's claims file reflects that his 
service medical records are not available for review.  

In June 1994, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim of service connection for a bilateral 
foot disorder.  

In September 1994, the National Personnel Records Center 
(NPRC) reported that the appellant's service medical 
records were unavailable, presumably having been destroyed 
in a fire during the early 1970's at that facility.  It 
was also noted that an NA Form 13055, Request for 
Information to Reconstruct Medical Data, was incomplete 
and should be completed and returned.  The appellant 
submitted an NA Form 13055, dated in October 1994, listing 
treatment for heel pain on several occasions from April 
1951 to February 1953 during service.  He identified his 
unit assignments as the 3rd Army, 836 Ord. Depot Company, 
1st Regiment, and indicated treatment at three locations:  
Fort Benning, Georgia; Fort Benjamin Harrison, Indiana; 
and Fort Bragg, North Carolina..  

In November 1994, the appellant was medically examined for 
VA purposes.  He reported pain in his feet, especially in 
his heels, along with weakness and pain in his ankles, 
since 1951.  On clinical evaluation, the examiner reported 
the appellant had heel spurs, and that there was an old 
healed fracture of the left third metatarsal.  A 
radiographic study reflected degenerative changes in the 
region of the calcaneus.  The examiner's diagnosis was 
degenerative changes of the feet.  

In February 1995, the NPRC notified the RO that it had 
searched service records from the 836 Ord. Depot Co., and 
furnished a copy of a daily sick report showing that the 
appellant had been treated on a particular date in June 1951.  
A cover sheet accompanying the treatment report indicated 
that records from March 1951 to July 1951, had been reviewed.  
It appears the NPRC did not search for records from 1952 and 
1953, because it interpreted the Form 13055 as not providing 
specific organization assignment information for those time 
periods (the appellant spread out his organization assignment 
description over three lines, adding the word "same" 
immediately below).  The NPRC noted that additional searches 
could be done only if complete organization names, including 
group, regiment, battalion, and company, were furnished.

In a March 1995 rating decision, the RO denied the 
appellant's claim.  That same month, the appellant filed an 
NOD, in which he reported his medical history with respect to 
his feet.  In particular, the appellant noted that while in 
service, he had sought treatment for pain in the toes of his 
left foot, and for heel pain, in April and May 1951, February 
1952, and February 1953.  Following service, the appellant 
noted that he had received treatment for his feet beginning 
in 1955, but that the physician who had treated him had 
passed away, and his medical records were no longer 
available.  

In May 1995, the RO received treatment records from George 
Cavros, M.D., dated from January 1964 to July 1994.  These 
records noted the appellant's treatment for a number of 
disorders.  In particular, a January 1991 treatment note 
revealed the appellant's complaints of spurs in his right 
heel.  

In December 1995, the veteran submitted a statement to the 
RO, in which he noted that during service his heels had split 
open because his boots had not fit him properly.  He also 
noted that many of the doctors who had treated him for 
problems with his feet, including VA doctors, had stated that 
his foot problems were related to service.  Furthermore, the 
appellant also submitted additional medical records from Dr. 
Cavros, dated from August 1976 to May 1991.  These records 
reflected numerous complaints and/or treatment for problems 
with heel spurs in both feet.  In addition, the appellant was 
treated for lower leg and ankle pain.  

Thereafter, the appellant's appeal came before the Board, 
which, in a January 1998 decision, remanded the claim to the 
RO for further development.  In a letter to the appellant, 
dated in April 1998, the RO requested that the appellant 
submit additional, more specific information with respect to 
his unit assignments in service, so that additional unit 
records searches could be conducted by the NPRC.  The RO also 
requested the names and addresses of any of the appellant's 
treating physicians who had opined that his foot problems 
were related to service.  

That same month, April 1998, the appellant notified the RO by 
letter that he had no additional information to provide with 
respect to his claim.  

Thereafter, in December 1998, the RO received treatment 
records from the VA Medical Center in Hampton, VA, dated from 
January 1996 to March 1998.  In particular, these records 
reflected complaints and/or treatment for heel spurs.  


II.  Analysis

The Board's threshold question must be whether the appellant 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the appellant's contention that he currently 
suffers from a service-related bilateral foot disorder, the 
Board finds that the claim is not well grounded.  In reaching 
this conclusion, we are cognizant that the appellant's 
service medical records are not available for review.  The 
Board is mindful that, in a case such as this, where service 
medical records have been lost or presumed destroyed, there 
is a heightened duty to assist the appellant in developing 
the evidence that might support his claim.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet.App. 401, 406 (1991).  We note that, 
following the Board's remand order in January 1998, the RO 
requested that the appellant provide additional information 
regarding his unit assignments so additional searches could 
be conducted by the NPRC to locate other verifying 
information of in-service treatment for his bilateral foot 
disorder.  The appellant notified the RO that he had no 
additional information to submit.  

As the evidence reflects, a search of the appellant's unit 
records (836 Ord. Depot Co.) from March to July 1951 turned 
up a copy of a daily sick report reflecting the appellant's 
treatment, according to his account, for a possible 
appendicitis.  Searches in 1952 and 1953 were not conducted 
by NPRC, as noted above, even though the appellant had 
remained with the 836 Ord. Depot Co.  However, the appellant 
has reported only one instance of treatment for foot pain in 
each of those years.  Therefore, even if we assume that the 
appellant's contentions of in-service treatment for a foot 
disorder are true for purposes of his appeal, the first 
documented post-service treatment for foot problems, which 
appear to be complaints of heel spurs, did not occur until 
August 1976,  which is 23 years following the appellant's 
separation from active service.  Furthermore, no medical 
opinion of record relates any of the appellant's current 
complaints of foot pain to service.  

Therefore, while an additional search could be conducted by 
NPRC for the years 1952 and 1953, based upon the information 
currently provided by the appellant, the Board does not find 
that additional information reflecting the veteran's 
treatment for a bilateral foot disorder, which might be 
identified in such a search, would be helpful in his appeal.  
Therefore, an additional remand to possibly obtain service 
medical records would result in unnecessarily imposing 
further burdens on the VARO with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, as noted above, the 
appellant's first documented treatment for a foot problem 
related to heel spurs, occurred 23 years after he separated 
from service, and there is no medical opinion of record 
relating any current complaints of foot pain to active 
service.   

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, again, the appellant's first 
documented treatment for a foot problem related to heel 
spurs, occurred 23 years after he separated from service, and 
there is no medical opinion of record relating any current 
complaints of foot pain to active service.  

The Board therefore concludes that, given the NPRC searches 
for the year 1951 did not reveal treatment for a foot 
disorder, the first documented post-service treatment for 
foot problems was 23 years following the appellant's 
separation from active service, and that no medical opinion 
of record has related any of the appellant's current 
complaints of foot pain to service, the appellant has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a bilateral foot disorder, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  See also Rose v. West, 11 Vet.App. 169, 
171-72 (1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The Board additionally notes that the appellant has requested 
that the benefit of the doubt rule be applied in his favor 
under 38 U.S.C.A. § 5107 (b).  See also 38 C.F.R. § 3.102 and 
§ 4.3 (1998).  That provision holds that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be awarded the claimant.  
With respect to appellant's appeal currently before the 
Board, the appellant has failed to establish that his claim 
is well grounded, and thus we do not even reach a merits 
analysis.  Therefore, consideration of the benefit of the 
doubt rule under 38 U.S.C.A. § 5107 (b) is not applicable.  

The veteran has been very specific in asserting that his 
bilateral foot disorder was incurred while on active service.  
While the Board does not doubt the sincerity of the 
appellant's contentions in this regard, and his belief that 
he suffers from a service-related bilateral foot disorder, 
our decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
appellant's bilateral foot disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, as noted above, the appellant does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a bilateral foot disorder, regardless of the fact 
that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in the development of it, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a bilateral foot disorder must be denied.  See 
Epps v. Gober, supra.

ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

